Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 05/04/2022.
Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The computer useable medium as recited in the claim *** can be a storage medium as well as a signal or “modulated data signal”.  Since applicant's disclosure indicates the medium can be both storage medium such as ROM or RAM and it also can be a form of electronic, magnetic or propagation medium (Specification, page 45), Examiner interprets this medium as "communication media" and/or “transmission media”.  
Therefore, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefor not a composition of matter.
As such, the claims are not limited to statutory subject matter and are therefore non-statutory.

The claims 1 and 16 are rejected under 35 USC 101 for being "software per se".
The claimed invention as recited in claim 1 is addressed to "a computer program" that can be interpreted as referring to lines of programming within a computer system. Therefore, Examiner interprets the claimed “computer program” as a software system.
Accordingly, the claims become nothing more than sets of software instructions which are "software per se". 
Accordingly, the claim recites no more than software, logic, or a data structure (i.e., an abstraction) and do not fall within any statutory category. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). Significantly, "[a]bstract software code is an idea without physical embodiment." Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007).
The claimed invention as recited in claim 16 is addressed to "a computer program" that can be interpreted as referring to lines of programming within a computer system. Therefore, Examiner interprets the claimed “computer program” as a software system.
Accordingly, the claims become nothing more than sets of software instructions which are "software per se". 
Accordingly, the claim recites no more than software, logic, or a data structure (i.e., an abstraction) and do not fall within any statutory category. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). Significantly, "[a]bstract software code is an idea without physical embodiment." Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007).
The processor-readable medium as recited in the claim 17 can be a non-transitory processor readable medium as well as transitory processor readable medium such as signal or “modulated data signal”.  Examiner interprets this medium as "propagated signal" and/or “transmission media”.  
Therefore, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefor not a composition of matter.
As such, the claims are not limited to statutory subject matter and are therefore non-statutory.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 2-15 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168